103 F.3d 120
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael Lee ROY, Plaintiff--Appellant,v.Lorraine SINGLETON, Defendant--Appellee.
No. 96-7155.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 19, 1996.Decided Dec. 2, 1996.

Michael Lee Roy, Appellant Pro Se.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his civil action for lack of jurisdiction.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Roy v. Singleton, No. CA-96-369 (E.D.Va. July 17, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED